Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to applicants correspondence mailed 11/8/2021.  The amendment to the claims mailed 11/8/2021 has been entered.

Election/Restrictions
The species election mailed 08/04/2021 is withdrawn in view of the amendment to the claims to require the combination of species.  In the event the claims are amended to recite the species in the alternative another species requirement may be required.  

Drawings
The drawings are acceptable. 

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 29 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea and law of nature without significantly more. The claims recite an abstract idea that includes mental processes and a law of nature.   These judicial exception is not integrated 
The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? Yes all of the claims are directed to a process.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application? 
Yes the claims are directed to law of nature and recite an abstract idea but the additional elements do not integrate the judicial exception into a practical application. 
	With regard to claim 1, the claims recite the abstract idea of a mental process including evaluation of data in the step of “determining” the probability of the sample being from a subject with or without SZ or BPD on the basis of the determined result from the sample as compared to a pre-determined cut-off.  Claim 29 further recites “differentially” diagnosing the subject as having SZ or BP of the determined result from the diagnostic algorithm.  Determining and differentially diagnosing have been given the broadest reasonable interpretation to include a step that can be accomplished mentally by evaluating data and critical thinking process wherein one mentally compares the expression level of  SH3YL1, TBC1D1, TCEA3, SLC44A5, HADHA, CPA3, IL5RA, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, GYLTL1B, FADS2, CRIP2, HPR, DDX5, EEF2, ZMYND8 and HLA-DRBS in a sample and concludes the sample is with or without SZ or BD. Additionally the recitation of predetermined cut off and diagnostic algorithm recite mental processes including evaluation of data.  For example, step (i) of claim 29 and the 
Additionally claim 1 and claim 29 recites a naturally occurring thing or natural phenomenon which is a natural principle: an asserted correlation between expression level and diagnosis of schizophrenia or bipolar disorder.  This conclusion is supported by the recited purposes of the claimed method as set forth in the preamble of claim 1  (A method for diagnosing schizophrenia (SZ) or bipolar disorder (BP)) and diagnosis step, step (i) of claim 29 (differentially diagnosing the subject as having SZ or BD).  
These judicial exceptions are not integrated into a practical application because the claim does not recite additional elements that use or apply the judicial exceptions in manner that imposes a meaningful limit on the judicial exception.  The recitation of generic recitation of expression of SH3YL1, TBC1D1, TCEA3, SLC44A5, HADHA, CPA3, IL5RA, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, GYLTL1B, FADS2, CRIP2, HPR, DDX5, EEF2, ZMYND8 and HLA-DRBS and determining probability as compared to a predetermined cut off not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea and include recitation of an abstract idea of mental process.  
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? No.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of determining expression level of SH3YL1, TBC1D1, TCEA3, SLC44A5, HADHA, CPA3, IL5RA, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, GYLTL1B, FADS2, CRIP2, HPR, DDX5, EEF2, ZMYND8 and 
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exceptions not already present when the elements are considered separately because the steps of the claim merely direct one to gather data necessary to implement the abstract steps step using widely used conventional techniques.  
Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 29 recites differentially diagnosing the subject as having SZ or BP on the basis of the determined result from the diagnostic algorithm as set forth in steps a) through h) is unclear and renders the claim indefinite.  The recitation of “the determined result” and “the diagnostic algorithm” lack antecedent basis and it is unclear which determined result from steps a) through h) is required for the basis of differentially diagnosing the subject.  Additionally “the diagnostic 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen (Schizophrenia Research, 2012, Vol 142: 188-199).	
Cohen teaches determining expression level of SH3YL1, TBC1D1, TCEA3, SLC44A5, HADHA, CPA3, IL5RA, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, GYLTL1B, FADS2, CRIP2, HPR, DDX5, EEF2, ZMYND8 and HLA-DRBS by teaching obtaining samples from . 
Claims 1 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akil et al (US 2008/0199866 A1)..	
Akil teaches determining expression level of SH3YL1, TBC1D1, TCEA3, SLC44A5, HADHA, CPA3, IL5RA, OXTR, CCDC109B, TREML4, TRIM4, PTGDS, GYLTL1B, FADS2, CRIP2, HPR, DDX5, EEF2, ZMYND8 and HLA-DRBS by teaching obtaining biological samples from individual with SZ and controls (see para 44 and example 4).  Akil teaches 



Conclusion
No claims are allowable.

 



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912. The examiner can normally be reached M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAE L BAUSCH/Primary Examiner, Art Unit 1634